Name: COMMISSION REGULATION (EC) No 165/96 of 30 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 24/24 PENI Official Journal of the European Communities 31 . 1 . 96 COMMISSION REGULATION (EC) No 165/96 of 30 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables third countries, in respect of the products and periods stipulated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi ­ lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 31 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 January 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 . 0 OJ No L 307, 20 . 12. 1995, p. 21 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . b) OJ No L 22, 31 . 1 . 1995, p. 1 . 31 . 1 . 96 EN Official Journal of the European Communities No L 24/25 ANNEX to the Commission Regulation of 30 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 15 052 59,6 0805 20 13, 0805 20 15, 060 80,2 0805 20 17, 0805 20 19 052 52,9 064 59,6 204 68,8 066 464 202,0 41,7 ! 600 83,4 068 62,3 624 74,8 204 51,1 999 96,4 208 44,0 0805 30 20 052 76,6 212 97,3 204 45,8 624 81,9 388 67,5 999 64,2 400 49,0 0707 00 10 052 111,6 512 54,8 053 219,0 520 66,5 060 61,0 524 100,8 I 066 53,8 528 87,1 068 101,8 600 70,5 204 144,3 624 57,1 624 191,7 999 67,6 0808 10 51 , 0808 10 53, 999 126,2 0808 10 59 052 64,0 0709 10 10 220 126,8 064 78,6 999 126,8 388 39,2 0709 90 71 052 139,0 400 77,2 204 77,5 404 62,0 412 54,2 508 68,4 624 241,6 512 51,2 999 128,1 524 57,4 0805 10 01 , 0805 10 05, 528 48,0 0805 10 09 052 43,1 624 86,5 204 44,3 728 107,3 208 68,2 800 78,0 212 40,0 804 21,0 220 56,9 999 64,5 388 40,5 0808 20 31 052 86,3 436 064 72,541,6 \ 388 105,3 448 27,0 400 95,5 600 37,6 512 89,7 624 57,2 528 84,1 999 45,6 624 79,0 0805 20 1 1 052 49,4 728 115,4 204 79,9 800 55,8 624 79,5 804 112,9 l 999 69,6 999 89,7 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17 . 12. 1994, p. 17). Code '999 stands for 'of other origin '.